             Case 2:21-cv-02786-MAK Document 1 Filed 06/23/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HARRY BAILEY,                                        :    CIVIL ACTION
                                                     :
                           Plaintiff,                :    NO. 2:21-cv-02786
                                                     :
                         vs.                         :    JURY TRIAL DEMANDED
                                                     :
CORY M. GOLDSTEIN and STIRLING                       :
TOWING & TRANSPORT, LLC,                             :
                                                     :
                                                     :
                         Defendants.                 :
                                                     :


                         NOTICE OF REMOVAL OF DEFENDANT
                         STIRLING TOWING & TRANSPORT, LLC

        Defendant, Stirling Towing & Transport, LLC (“Stirling”), by and through its counsel,

Post & Schell, P.C., hereby submits this Notice of Removal and avers as follows:

        1.      This matter arises from motor vehicle accident that occurred on August 30, 2020

on US-1 near its intersection with I-76 in Philadelphia, Pennsylvania. See Plaintiff’s First

Amended Complaint attached hereto as Exhibit A.

        2.      Plaintiff filed a Complaint in this matter in the Philadelphia County Court of

Common Pleas on March 2, 2021. Id.

        3.      Defendant Corey Goldstein was served with the Complaint in New Jersey on

March 31. 2021. See Affidavit of Service attached hereto as Exhibit B.

        4.      Defendant Stirling was served with the Complaint in New Jersey on June 1, 2021.

See Affidavit of Service attached hereto as Exhibit C.

        5.      This Court’s jurisdiction is based upon diversity of citizenship under 28 U.S.C. §

1332.
            Case 2:21-cv-02786-MAK Document 1 Filed 06/23/21 Page 2 of 5




       6.      With regard to diversity of citizenship, Plaintiff is a citizen of Pennsylvania. See

Exhibit A.

       7.      Defendant Goldstein is a citizen of New Jersey. Id., see also Exhibit B.

       8.      Defendant Stirling is a limited liability company, with a single member, Frankie

Grantano, who is a citizen of New Jersey, and was served with the Complaint on behalf of

Stirling in New Jersey. See Exhibit C.

       9.      The citizenship of other entities, such as LLCs and partnerships, is based upon the

citizenship of each of its individual members or partners. See generally Americold Realty Tr. v.

Conagra Foods, Inc., 136 S. Ct. 1012 (2016).

       10.     Accordingly, because its sole member is a citizen of New Jersey, Stirling is a

citizen of New Jersey.

       11.     The parties are in complete diversity.

       12.     Plaintiff alleges that as a result of the alleged incident he suffered “various serious

and permanent personal injuries, serious impairment of bodily function and/or permanent serious

disfigurement and/or aggravation of pre-existing conditions and others ills and injuries”

specifically to his neck and back. Id., ¶ 13.

       13.     Plaintiff is seeking damages for past and future medical expenses, fast and future

loss of earnings and/or earnings capacity, property damage, emotional damages, and pain and

suffering. Id., ¶13-18.

       14.     Plaintiff’s Complaint alleges damages against the Defendant “in an amount in

excess of $50,000” Id., ad damnum clause.

       15.     “The general federal rule is to decide the amount in controversy from the

complaint itself… The amount in controversy is not measured by the low end of an open ended



                                                  2
          Case 2:21-cv-02786-MAK Document 1 Filed 06/23/21 Page 3 of 5




claim, but rather by a reasonable reading of the value of the rights being litigated.” Angus v.

Shiley, Inc., 989 F.2d 142, 146 (3d Cir. 1993) (Plaintiff sought damages “‘in excess’ of

$20,000.”)

        16.    In light of the fact that Plaintiff asserts “serious and permanent personal injuries”

and seeks economic and non-economic damages any “reasonable reading of the rights being

litigated” in this matter leads to the conclusion that the amount in controversy exceeds the

federal jurisdictional threshold.

        17.    Therefore, the instant action satisfies the elements necessary to establish diversity

of citizenship jurisdiction pursuant to 28 U.S.C. 1332 insofar as all of the parties are diverse and

the amount in controversy is in excess of $75,000.00.

        18.    Stirling’s Notice of Removal has been filed within thirty (30) days of formal

service of Plaintiff’s Complaint, and therefore is timely, under 28 U.S.C. § 1446. See also

Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999).

        19.    Concurrently, Stirling filed a Notice of Removal with the Prothonotary of the

Court of Common Pleas of Philadelphia County pursuant to 28 U.S.C. § 1446(d). See Notice

attached hereto as Exhibit D.

        WHEREFORE this action, which is presently docketed in the Philadelphia County

Court of Common Pleas No. 210300201, has been removed to this Court and this action should

be placed on the docket for this Court for further proceedings as though it was originally initiated

here.




                                                 3
         Case 2:21-cv-02786-MAK Document 1 Filed 06/23/21 Page 4 of 5




                                     POST & SCHELL, P.C.

                                      By:   s/ John W. Croumer
Dated: June 23, 2021                        Attorneys for Defendants
                                            John W. Croumer, Esquire
                                            I.D. # PA208170
                                            1869 Charter Lane
                                            P.O. Box 10248
                                            Lancaster, PA 17605-0248
                                            717-291-4532
                                            717-291-1609 – Fax
                                            jcroumer@postschell.com




                                      4
          Case 2:21-cv-02786-MAK Document 1 Filed 06/23/21 Page 5 of 5




                               CERTIFICATE OF SERVICE

       I, John W. Croumer, Esquire, attorney for Defendants, hereby state that a true and correct

copy of the foregoing NOTICE OF REMOVAL OF DEFENDANT STIRLING TOWING &

TRANSPORT, LLC, sent by first-class mail, postage prepaid on the date set forth below, was

served upon the following individual(s):



                                 Marc I. Simon, Esquire
                                 SIMON & SIMON, P.C.
                                 1818 Market Street, Suite 2000
                                 Philadelphia, PA 19103


                                            POST & SCHELL, P.C.
                                            By:    s/ John W. Croumer
 Dated: June 23, 2021                              John W. Croumer, Esquire
                                                   Attorney for Defendants
